Citation Nr: 1226818	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-36 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a headache disorder. 

2.  Entitlement to service connection for treatment purposes for a dental condition, to include as secondary to a seizure disorder.  

3.  Entitlement to a rating in excess of 40 percent for a seizure disorder.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability. 

6.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran served who served on active duty from May 1972 to December 1973.  This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012 a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file. 
 
The accreditation of the R. Edward Bates (the Veteran's attorney of record) to practice before VA was revoked effective July 28, 2003.  The Veteran was so advised by a letter from the Board in June 2006; he was also afforded the opportunity to appoint another accredited attorney, service organization, or claims agent to represent him.  He did not respond; therefore, he is considered a pro se appellant.  

The matters of service connection for residuals of a head injury (on de novo review), headaches, and a dental disorder; entitlement to compensation under 38 U.S.C.A. § 1151 for back and left foot disabilities; and entitlement to a TDIU rating are being REMANDED to the Appeals Management Center (AMC) in Washington D.C.  VA will notify the Veteran if further action on his part is required. 



FINDINGS OF FACT

1.  Service connection for residuals of a head injury was denied by an unappealed December 1998 rating decision essentially on the basis that such disability was not shown; an unappealed November 2001 rating decision continued the denial.  

2.  Evidence received since the November 2001 rating decision suggests that the Veteran may have brain pathology consistent with a head injury; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a head injury; and raises a reasonable possibility of substantiating such claim.

3.  At no time during the pendency of his claim for increase is the Veteran's service connected seizure disorder shown to have been manifested by an average of at least one major seizure per 4 month period over a year period or 9 to 10 minor seizures per week.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for residuals of a head injury may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A rating in excess of 40 percent for a seizure disorder is not warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes (Codes) 8910, 8911 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the Veteran's claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claim of service connection for residuals of a head injury, whether the Veteran received Kent-compliant notice in the matter is moot; any notice error or duty to assist omission is harmless. 

Regarding the rating for the Veteran's seizure disorder, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim for an increased rating for a seizure disorder.  While he did not receive complete notice prior to the initial rating decision, a December 2006 letter provided essential notice prior to the adjudication of his claim.  The December 2006 letter provided notice of what was needed to substantiate the increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A February 2009 letter provided more complete notice, to include the applicable rating criteria.  The matter was readjudicated (by April 2009 and March 2001 supplemental statements of the case (SSOCs)) after the Veteran responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's pertinent treatment records have been secured.  The RO arranged for February 2007 and December 2008 VA examinations to assess the severity of the Veteran's seizure disorder.  A review of the reports of those examinations found them adequate for rating purposes, as the examiners expressed familiarity with the entire record, conducted thorough examinations that included the information needed to rate the disability, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to his claim for an increased rating for a seizure disorder that remains outstanding.  VA's duty to assist with respect to this claim is met.   

Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or information pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, including regarding the degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


New and Material Evidence 

An unappealed December 1998 rating decision denied the Veteran service connection for residuals of a head injury based essentially on a finding that such disability was not shown.  An unappealed November 2001 rating decision continued the denial.  Those decisions are final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Evidence of record at the time of the November 2001 rating decision included the Veteran's service treatment records (STRs), to include the report of a May 1972 service entrance examination that did not note any residuals a head injury.  An April 1973 record notes that while wrestling on the flight deck of the USS Independence, the Veteran "[s]uddenly stopped, sat in a chair, [and] stat[ed] that he didn't feel well."  He then slumped on the floor on his face and was turned on his back.  He was thought to be experiencing a seizure and was noted to be incontinent during the episode.  Observers were not sure about tonic-clonic movements; when he was seen by a Medical Officer, he was in a post-ictal state which rapidly cleared.  He reported a past (in 1971-prior to service) history of a head injury sustained in an automobile accident with "several episodes" of unconsciousness since that time.  Also noted was an incident during Christmas of 1972 (i.e. in service) when the Veteran was struck in the head over the left parietal region.  

The Veteran was hospitalized for evaluation/treatment from April 6, 1973, to April 17, 1973; an electroencephalogram (EEG) during this hospitalization was interpreted as mildly abnormal with "excessive theta activity in long runs which is not a specific finding."  A brain scan and skull series were within normal limits.  The Veteran was seen in consultation with a neurologist who felt the Veteran's episode could have been compatible with a seizure but that it more likely was an episode of hyperventilation.  It was noted that he exhibited no other seizure activity and was observed to participate in strenuous athletic activity without shortness of breath or evidence of "passing out."  The final diagnosis was hyperventilation syndrome.  On November 1973 separation examination no disability residual from a head injury was noted.  

The postservice evidence of record at the time of the November 2001 rating decision included voluminous private and VA clinical records, none of which referred to the existence of a head injury.  This evidence included a May 2001 VA "Epilepsy and Narcolepsy" examination.  
Evidence received since the November 2001 rating decision includes a report of a November 2007 skull x-ray that showed a metallic pellet over the left parietal bone and a report of private Magnetic Resonance Imaging of the Brain (MRI) in May 2010 with findings to include scattered microvascular changes.  

As the basis for the prior denial of the Veteran's claim was that the postservice record did not show any pathology that might be considered a residual of head injury, the new diagnostic study evidence of brain pathology (with etiology unknown, but potentially head trauma) relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a head injury.  Considered with the Veteran's videoconference testimony (which for purposes of reopening is considered credible) that he sustained a head injury in service with complaints since, the additional evidence received raises a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of a head injury, and is therefore new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" requirement).  Accordingly, the claim must be reopened.

Increased Rating for Seizure Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. 

The RO has rated the Veteran's seizure disorder by analogy to the criteria for rating epilepsy.  See 38 C.F.R. § 4.20.  Grand mal epilepsy is evaluated under the general rating formula for major seizures.  38 C.F.R. § 4.124a, Code 8910.  Petit mal epilepsy is evaluated under the general rating formula for minor seizures.  
38 C.F.R. § 4.124a, Code 8911.  In the presence of both major and minor seizures, the evaluation will be assigned on the basis of the predominating type of seizure. 

A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See NOTE (1) and (2), 38 C.F.R. § 4.124a, Codes 8910 and 8911.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Id.  A 40 percent rating is warranted when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when there is an average of at least one major seizure in 4 months over the last year; or there are 9 to 10 minor seizures per week.  38 C.F.R. §  4.124a, Codes 8910 and 8911. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

An August 2006 [final] Board decision denied the Veteran's appeal seeking a rating in excess of 40 percent for his seizure disorder.  

Pertinent evidence received since the August 2006 Board decision includes reports of a February 2007 VA examination, when the Veteran reported that his last major seizure occurred at his sister's house three weeks previously.  He stated that his major seizures were accompanied by tonic-clonic type movements, incontinence, "passing out," and sweating.  He reported having minor seizures two to three times a week manifested by dizziness, sweating, and nerves.  The examiner noted that he had reviewed the Veteran's clinical record electronically, and referred specifically to a January 31, 2007, VA outpatient treatment notation indicating that the Veteran's seizure disorder was "well controlled" with medication.  [The report is in the claims file and indeed notes that the Veteran's seizure disorder was well controlled with medication, and includes a neurological assessment noting that the Veteran denying symptoms of dizziness, convulsions, paralysis, and loss of consciousness.]  Findings on February 2007 VA examination included Bell's palsy over the left cranial nerve, mild right sided weakness, and decreased pinprick on the right side.  The assessment was "[s]ervice-connected seizure disorder." 

On December 2008 VA compensation examination, the examiner noted that the record, including the Veteran's electronic medical record (and specifically a July 14, 2008, VA neurology clinic report when it was noted the Veteran was taking gabapentin) was reviewed.  It was noted that the Veteran had not had any seizures except when he forget to take his medication, and that he could not take gabapentin in the morning.  [This July 14, 2008 report likewise is in the claims file.]  Following examination on July 14, 2008, the impression was that the Veteran's epilepsy was "nearly controlled but w[ith] medication intolerance."  

Physical examination in December 2008 revealed mild weakness in the upper and lower extremities; decreased pinprick sensation in the right upper and lower extremities; and decreased vibration on the right side.  The impression was service-connected seizure disorder with, per the Veteran, "about 12 seizures" in the previous 12 months and two seizures in the previous 2 months.  The examiner indicated that he could not resolve the question of whether the Veteran was able to work as a result of the Veteran's service connected disability without resort to speculation but did note that the Veteran's seizure disorder prevented him from driving or working at high altitude or with machinery.  
 
Post December 2008 VA examination (and through February 2011) VA outpatient treatment reports include an April 19, 2010, VA neurology report noting that the Veteran had two small seizures since September 2009.  Following an examination, the Veteran was found to be "[s]eemingly stable."  A July 6, 2010, VA emergency room report notes treatment for left hip, leg and foot and neck pain after the Veteran slipped in a bathtub that morning (reportedly upon experiencing a seizure).  

Additional pertinent evidence includes a report of a June 2010 EEG interpreted as negative (conducted in connection with a VA Traumatic Brain Injury examination initiated in May 2010).  The impression following this examination was that the Veteran had minimal functional limitations.  Thereafter, a VA neurological clinic report dated August 27, 2010, notes that the Veteran was "[s]eemingly stable" with no seizures reported since the one that necessitated an emergency room visit in July 2010.  Finally, a February 28, 2011, outpatient record includes a neurological assessment in the course of which the Veteran denied having symptoms such as dizziness, convulsions, paralysis, or loss of consciousness.  

A December 2010 report from a private physician noted that the Veteran had right peripheral VII palsy.  This physician also noted that the Veteran was being continued with valproic acid for his seizure disorder.   

Responses on seizure questionnaires from the Veteran and his sisters received in January 2009 report that the Veteran had as many as 17 seizures within the previous year, 7 in the previous 6 months, and 4 in the previous 4 months.  He reported that he had 2 seizures in January 2008, one seizure every month from February to November 2008, and two seizures in December 2008 that involved the loss of consciousness and convulsions (witnessed by his sisters).  Symptoms accompanying the seizure, as described by the Veteran and his sisters, included "real bad" shaking, sweating, and incontinence.  

Applying the pertinent legal criteria to the facts summarized above, the Board finds it necessary at the outset to assess the credibility of the reports by the Veteran and his sisters.  They are all competent to observe the nature, severity, and frequency of the Veteran's reported seizures.  However, it is obviously in the Veteran's self-interest (for compensation purposes) to have his seizure symptoms found to be more severe; and also in his sisters' interest to see their brother (the Veteran) better compensated.  Consequently, their descriptions of his seizures must be viewed in light of the overall record.  See Pond v. West, 12 Vet. App. 341 (1999).  

Regarding the suggestion that the Veteran has had major seizures during the evaluation period (note e.g., the Veteran's February 8, 2007 account that his seizure 3 weeks prior included passing out and tonic-clonic movements), the Board finds noteworthy that on January 31 2007 neurological evaluation (about 1 week prior), he denied having had convulsions or loss of consciousness, and it was noted that his seizures were well-controlled by medication.  Similarly, while the Veteran reported in a questionnaire received in January 2009 that he had recently had two seizures involving convulsions and loss of consciousness, when asked about such symptoms in the course of treatment (in February 2011, e.g.), he denied that his seizures are accompanied by consciousness or loss of seizures.  

In short, the only evidence for the proposition that the Veteran's seizure disorder has during the evaluation period been manifested by major seizures is in the Veteran's own accounts.  Because those accounts are compensation-driven and self-serving, and because they conflict with his own reports (to treatment providers -vs. compensation examiners) they are deemed not credible.  

Consequently, the Veteran's seizure disorder must be evaluated based on the seizures being minor vs. major.  There is no evidence in the record, or even allegation, that the Veteran is experiencing seizures at a rate of 9 to 10 minor seizures a week.  For example, on December 2008 examination he reported having seizures only when he forgot to take medication (and also that he had had 12 seizures in the last year/2 in the last 2 months); in a questionnaire received in January 2009 he reported a7 seizures in the past year; in April 2010 he reported 2 small seizures since the prior September (approximately 7 months).  Such self-reported frequency of seizures falls far short of the frequency of minor seizures required to satisfy the criteria for the next higher, 60 percent, schedular rating.  The Board also finds noteworthy the comments of the Veteran's treatment providers in their descriptions of the Veteran's seizures that they are "stable" and  controlled by medication (which the Veteran reportedly cannot take mornings-but apparently does take later in the day).  

In summary, the preponderance of the evidence is against a finding that the veteran's seizures are of a severity and/or frequency to meet the schedular criteria for a 60 percent rating, and such rating is not warranted.   
 
The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that the schedular criteria are inadequate to rate the Veteran's seizure disorder, or that the disability picture presented is exceptional.  The symptoms and associated restrictions of function are fully encompassed by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The matter of entitlement to a TDIU rating has been expressly raised/pursued by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It is addressed in the remand below.  


ORDER

The appeal to reopen the claim for service connection for residuals of a head injury is granted.

A rating in excess of 40 percent for the Veteran's seizure disorder is denied.


REMAND

Inasmuch as the Board's decision above reopened the claim of service connection for residuals of a head injury, the analysis must proceed to de novo review.  Because the RO did not reopen the claim of service connection for residuals of a head injury and the Board has done so, the claim must be remanded for initial RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the Veteran has not waived his right to RO initial consideration, the claim must be remanded for that purpose.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

In conjunction with the readjudication of the Veteran's claim for service connection for residuals of a head injury, the RO must arrange for any further development warranted.  Such development should specifically include a VA examination to determine whether or not any brain pathology found is consistent with (and related to) a head injury in service. While the Veteran was afforded a May 2010 Traumatic Brain Injury Examination, the examination did not produce an opinion as to whether the findings on November 2007 skull x-ray and May 2010 brain MRI may be related to head trauma in service.  [The Veteran is advised that his allegations of a head/brain disability as a result of an assault by another patient fall outside the scope of the instant service connection claim.]   

Given that service treatment reports dated in July and August 1973 show treatment for headaches; that the Veteran has received VA treatment for headaches as recently as on August 27, 2010-in neurology clinic; and that he has related his current headaches to service, a nexus opinion regarding the etiology of any current headache disorder is also necessary.  

Regarding the claim of service connection for a dental disorder for treatment purposes, in written assertions and sworn testimony before the undersigned the Veteran has alleged that he developed gingivitis due to Dilantin prescribed for his seizure disorder.  While the record reflects that he is allergic to Dilantin (see eg. February 28, 2011 VA outpatient treatment report) and that this medication was discontinued, the Veteran's alleged secondary service connection theory of entitlement requires development of medical evidence.  

As for the claims seeking compensation under 38 U.S.C.A. § 1151 for back and left foot disabilities, the Veteran asserts that he sustained such disabilities due to injuries from a fall transferring from a shower chair to a wheel chair at a VA medical facility on March 28, 2008.  He asserts that at least some of the findings from on April 2008 left foot x-ray (diffuse osteoporotic and moderate chronic degenerative changes) and May 2008 lumbar spine x-ray (transitional vertebra with partial sacralization of L5 and narrowed disc space at L5-S1 with hypertrophic changes at the disc space with hypertrophic changes within the facets) are consistent with injuries sustained in a March 2008 fall.  He has not been afforded a VA examination to secure a medical advisory opinion in this matter, such an examination is necessary. 
Finally, the Veteran has filed a timely notice of disagreement with the rating decision denying him a TDIU rating.  A SOC has not been issued in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240(1999), the matter must be remanded for issuance of a SOC.  

The case is REMANDED for the following:

1.  The RO should arrange for a neurological evaluation of the Veteran to determine whether or not he has any disability (brain pathology) that is a residual of a head injury in service and the likely etiology of his headaches.  The examiner elicit a complete history from the Veteran, review his entire claims file (to include this remand), and arrange for any tests or studies indicated. Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following: 

(a) Please identify any/all brain pathology shown by the record.  Is any brain pathology shown consistent with/can be a residual of a remote head injury in service/such as described?  

(b) Does the Veteran have a chronic headache disorder (i.e., a headache disability entity)?  If so, is such, at least as likely as not (a 50% or better probability) related to his headaches in service, or otherwise related to (was incurred or aggravated in his service)  

The examiner must explain the rationale for all opinions, citing to supporting factual data, as deemed appropriate.  

2.  The RO also should arrange for a dental examination of the Veteran to determine the nature and likely etiology of any dental disability (to specifically include any gingivitis).  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each dental disorder found.

(b) As to each dental disability diagnosed, please identify the likely etiology, and specifically whether such was at least as likely as not (a 50 % or better probability) caused or aggravated by (increased in severity due to) Dilantin prescribed for the Veteran's seizure disorder.  

The examiner must explain the rationale for all opinions.  

3.  The RO should additionally arrange for an orthopedic examination of the Veteran to determine whether or not he has any additional back or left foot disability stemming from a March 28, 2008, fall at a VA medical facility.  The examiner must review the Veteran's claims file in conjunction with the examination, and also elicit from the Veteran his allegations of regarding the circumstances of the fall and what specific additional disability is alleged to have resulted from that incident.  Based on review of the record, interview of the Veteran, and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by diagnosis) all back and left foot pathology found.  Is any back or left foot disability diagnosed shown to have been caused or aggravated by a March 28, 2008, fall at a VA facility (i.e., consistent with such injury)?  [The explanation of rationale for this opinion must address the findings on April 2008 left foot x-ray and on May 2008 spine x-ray.]

(b) As to any left foot or back disability that is determined to have been caused or aggravated by a fall on March 28, 2008, please opine whether VA treatment was a factor in the event? If so, is there any indication of negligence, or other fault, on the part of VA care-providers as a factor in the injury?  Was such injury an unforeseen event related to VA care?  

The examiner must explain the rationale for all opinions.  Please provide comment on the overall standard of care provided by VA on March 28, 2008.  .

4.  The RO should issue an appropriate SOC in the matter of entitlement to TDIU.  The Veteran must be advised of the time limit for filing a substantive appeal, and that for the Board to have jurisdiction in this matter, he must timely file a substantive appeal.  If he timely perfects an appeal, this matter should be returned to the Board for further appellate consideration, if otherwise in order. 

5.  The RO should review the entire claims file, arrange for any further development indicated based on the results of the development requested above, and then re-adjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


